 

Exhibit 10.1

 

Form of Warrant Exercise and Replacement Agreement

 

May __, 2015

 

Re:Warrant Exercise and Replacement Agreement

 

 

Dear _________:

 

Reference is made to that certain Warrant Agreement between LabStyle Innovations
Corp., a Delaware corporation (the “Company”), and __________ (the “Purchaser”),
dated as of __________ (the “Warrant Agreement”), attached hereto as Exhibit A,
pursuant to which the Company granted the Purchaser a warrant to acquire up to
an aggregate of __________ shares of Common Stock, par value $0.0001 per share,
of the Company at a per share exercise price of $0.24 (subject to certain
adjustments as provided in the Warrant Agreement) (the “Warrant”). The Warrant
is one of a series of similar warrants issued by the Company pursuant to that
certain Securities Purchase Agreement dated __________ by and among the Company
and the purchasers identified therein (the “Securities Purchase Agreement”),
attached hereto as Exhibit B. Capitalized terms not otherwise defined herein
shall have the meanings given to them in the Securities Purchase Agreement and
the Warrant.

 

This letter agreement (the “Agreement”) is intended to document our agreement
and understanding with respect to the circumstances under which i) the Purchaser
shall exercise the Warrant in accordance with the terms and conditions of the
Warrant Agreement, and ii) the Company shall issue the Purchaser a replacement
warrant as set forth herein.

 

The Company and the Purchaser have agreed as follows:

 

1.Exercise of the Warrant. Within ___ days from the date of this Agreement, the
Purchaser shall exercise the Warrant for cash (and not on a cashless basis) and
acquire from the Company __________ shares of Common Stock (the “Warrant
Shares”) at a per share exercise price of $0.24 in accordance with the terms and
conditions of the Warrant Agreement.

 

2.Notice of Exercise. The Purchaser shall deliver the Notice of Exercise
attached to the Warrant, duly executed to the Company at its principal office
address as set forth above, or at such other office as the Company may
designate, accompanied by the originally executed Warrant and payment, by wire
transfer of immediately available funds to the order of the Company to an
account designated by the Company, of the amount obtained by multiplying the
number of Warrant Shares as designated in the Notice of Exercise by the exercise
price of $0.24.

 

3.Issuance of Replacement Warrants. In connection with the exercise of the
Warrant by the Purchaser, as set forth herein, and in order to induce the
Purchaser to exercise the Warrant, upon delivery of the items pursuant to
Section 2 hereof, the Company shall issue the Purchaser an additional warrant to
acquire up to an aggregate of __________ shares of Common Stock, par value
$0.0001 per share, of the Company at a per share exercise price of $0.24,
(subject to certain adjustments) in the form attached hereto as Exhibit C (the
“Replacement Warrant”). The Replacement Warrant shall expire within 9 months
from the date of issuance and shall have terms and conditions substantially
identical to the Warrant.

 



1

 

 

4.Representations and Warranties of the Purchaser. The Purchaser shall be bound
by and observe all the provisions and conditions of the Securities Purchase
Agreement applicable to the Purchaser and hereby confirms the accuracy of the
representations and warranties of the Purchaser set forth in Section 3.2 of the
Securities Purchase Agreement.

 

5.Representations and Warranties of the Company. The Company shall be bound by
and observe all the provisions and conditions of the Securities Purchase
Agreement applicable to the Company and hereby confirms the accuracy of the
representations and warranties of the Company set forth in Section 3.1 of the
Securities Purchase Agreement.

 

6.Governing Law and Jurisdiction. This Agreement and the rights and obligations,
of the parties hereunder shall be construed, enforced and interpreted according
to the laws of the State of New York, without giving effect to its principles of
conflict or choice of laws. Each party agrees that all legal proceedings
concerning the interpretations and enforcement of this Agreement and the
transaction contemplated hereunder shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the adjudication of any dispute hereunder or
in connection herewith.

 

7.Miscellaneous. This Agreement represents the entire agreement between the
parties with respect to the subject matter hereof and may not be modified or
amended except by a written instrument duly executed by the parties. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and when a counterpart has been executed by
each of the parties hereto, all of the counterparts, when taken together, shall
constitute one and the same agreement. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

2

 

 

Please execute this Agreement in the space provided below in order to evidence
your agreement with the terms hereof.

 



Sincerely,         LabStyle Innovations Corp.               By:             
Name:     Title:                 ACCEPTED AND AGREED:         PURCHASER:        
      By:     Name:     Title:                 Date:    

 

3

 

 